       Case 2:18-cv-09914-BWA-JCW Document 2 Filed 10/26/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JOHN A. OLAGUES                                                      CIVIL ACTION

VERSUS                                                               NO. 18-9914

XAVIER BECERRA, et al.                                              SECTION: M (2)

                                             ORDER

       Plaintiff John A. Olagues (“Olagues”) has filed numerous lawsuits in courts around the

country, including eleven pervious cases filed in this Court since 2003. On November 16, 2009,

another Section of this Court ordered that “Olagues shall not file any further pleadings in the

United States District Court for the Eastern District of Louisiana without first obtaining the

permission of a judge of this Court to file the pleading.” Olagues v. Klien, Civil Action No. 09-

3092, R. Doc. 24 (E.D. La.). On October 24, 2018, Olagues filed a Motion for Permission to

File a Petition for Declaratory Judgment in which he names various defendants who all have

connections to California. The petition is based on the same facts as an action Olagues filed in

the United States District Court for the Northern District of California, which ended with a

dismissal of all claims and a declaration that Olagues is a “vexatious litigant” required “to obtain

leave of court before filing any further actions in the Northern District of California relating to

his arrest and prosecution in Marin County, California.” Olagues v. Marin District Attorney,

Civil Action 14-818 (N.D. Cal.) (R. Doc. 65 at 12). Accordingly,

       IT IS ORDERED that the Motion for Permission to File is DENIED.


       New Orleans, Louisiana, this 26th day of October 2018.


                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE
